BROCK, Judge.
From notations in the Record on Appeal it appears that defendant was also charged with a felonious assault. However, the Record on Appeal contains no bill of indictment, plea, or judgment in an assault case. Nevertheless, defense counsel states in his brief that defendant was convicted of a felonious assault for which he was given a suspended sentence. Presumably, if there was an assault charge, it was for the shooting of Mr. Harrelson during the robbery and was joined with the robbery charge for trial. If this is correct, the Record on Appeal in the robbery case would be the same as in the assault case.
Defendant’s sole assignment of error is to the action of the trial judge in admitting into evidence the State’s exhibits 1 through 14.
At the close of the State’s evidence the Solicitor for the State announced that he would like to introduce into evidence certain exhibits as follows:
1, 2, and 3 which he announced were for the purpose of identification.
4 which he announced was a telegraphic money order form.
5 which he announced was identified as Mrs. Powell’s wallet.
6 which he announced was identified as Mr. Harrelson’s wallet.
7 which he announced was a photograph of defendant.
8 which he announced that he did not desire to introduce.
9 which he announced that he did not desire to introduce.
10 which he announced was adhesive tape taken from wrists and ankles of Mrs. Powell and Mr. Harrelson.
*37411 which he announced that he did not desire to introduce.
12 which he announced was the bullet taken from the flooring where Mr. Harrelson was lying when shot.
13 which he announced was the quantity of telegraph money order forms identified by Mrs. Powell.
14 which he announced was the quantity of Western Union money order forms identified by Mrs. Powell.
Defendant’s objection appears in the Record on Appeal as follows: “Mr. May objects to the introduction of the money order forms and of the masking tape.” Assuming that the reference to the masking tape means the adhesive tape, clearly the foregoing objection is addressed only to exhibits 10, 13, and 14.
The adhesive tape was competent to corroborate and illustrate the testimony of the witnesses concerning the manner in which they were tied up by defendant. Defendant’s objection was properly overruled.
Defendant complains that the State offered no evidence that exhibits 13 and 14 were taken from the defendant at any time. It is true that the State showed only that the exhibits were turned over to a detective of the City of New Bern by some officer in Washington, D. C. There was no evidence to disclose how the Washington, D. C., officer came into possession of them. Even so, the exhibits were competent as tending to corroborate Mrs. Powell’s testimony that the robbery did occur.
Upon this record as a whole it is our opinion that defendant had a fair trial, free from prejudicial error.
No error.
Judges Vaughn and Graham concur.